Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Honz on April 19, 2021.

The application has been amended as follows: 

	In claim 10, line 3, after “decreasing” “before” has been deleted and --below-- has been inserted therefore.

Claim 14 has been amended as follows:
--14. (Amended) A method for controlling a rotary screw compressor with a first air-end and a second air-end, wherein the first air-end compresses a gaseous medium 
	detecting a flow of the compressed gaseous medium at an outlet of the second air-end; 
adjusting a rotation speed of the first air-end with a first speed-controlled direct drive when the detected flow fluctuates in a range between a maximum value and a predetermined minimum value, while maintaining a predetermined outlet pressure; 
adjusting a rotational speed of the second air-end with a second speed-controlled direct drive when the detected flow fluctuates in the range between the maximum value and the predetermined minimum value, while maintaining the predetermined outlet pressure; 
opening a pressure-relief valve when the detected flow falls below the predetermined minimum value to at least partially discharge compressed gaseous medium delivered by the second air-end via the pressure-relief valve; 
reducing the rotational speed of the first air-end to a predetermined idling speed (V1L) via the first speed-controlled direct drive when the detected flow falls below the predetermined minimum value to reduce a flow delivered by the first air-end to the second air-end, wherein a speed ratio between the second air-end and the first air-end when the detected flow 

In claim 16, line 3, --detected-- has been inserted before “flow”.

Claim 18 has been amended as follows:
--18. (Amended) A method for controlling a rotary screw compressor with a first air-end and a second air-end, wherein the first air-end compresses a gaseous medium and leads to the second air-end, which further compresses the medium, and wherein both air-ends are driven separately and speed controlled, the method comprising: 
detecting a flow of the compressed gaseous medium at an outlet of the second air-end; 
adjusting a rotation speed of the first air-end with a first speed-controlled direct drive when the detected flow fluctuates in a range between a maximum value and a predetermined minimum value, while maintaining a predetermined outlet pressure;
adjusting a rotational speed of the second air-end with a second speed-controlled direct drive when the detected flow fluctuates in the range between the maximum value 
opening a pressure-relief valve when the detected flow falls below the predetermined minimum value to at least partially discharge compressed gaseous medium delivered by the second air-end via the pressure-relief valve; 
reducing the speed of the first air-end to a first predetermined idling speed when the detected flow falls below the predetermined minimum value; and 
reducing the speed of the second air-end to a second predetermined idling speed when the detected flow falls below the predetermined minimum value, 
wherein a speed ratio between the second air-end and the first air-end in response to the detected flow being above the predetermined minimum value differs from the ratio of the second predetermined idling speed to the first predetermined idling speed.--

In the specification, paragraph [0008] has been amended as follows:
--[0008] These and other objects are achieved by a method of controlling a rotary screw compressor.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
April 20, 2021